Citation Nr: 0308562	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  94-05 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
dysthymia for the period from August 7, 1995 thru June 18, 
2000.

2.  Entitlement to a rating in excess of 30 percent for 
dysthymia for the period from June 19, 2000.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  

4.  Entitlement to annual clothing allowance.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to July 
1987.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.   

The case was previously before the Board in July 1997, July 
1999 and October 2001, at which time it was Remanded to 
obtain records and to afford the veteran a mental disorders 
examination.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issues on appeal. 

The issue pertaining to entitlement to annual clothing 
allowance will be addressed in the remand portion of the 
case.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  For the period prior to June 19, 2000, no more than a 
mild mental disorder was manifested.

3.  For the period from June 19, 2000, no more than a 
moderate mental disorder was manifested.

4.  The veteran's service connected disabilities include 
dysthymia, evaluated as 30 percent disabling, left 
superficial peroneal nerve injury, evaluated as 20 percent 
disabling, ankylosis of the left ankle with surgical 
residuals, evaluated as 20 percent disabling and a left ankle 
scar, evaluated as 10 percent disabling; the combined 
disability evaluation is 60 percent.

5.  The veteran has a high school education, and four years 
of college education, as well as training as a mechanic.
 
6.  The veteran's service-connected disabilities do not 
preclude him from obtaining and retaining all forms of 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for dysthymia disorder for the period from August 7, 
1995 thru June 18, 2000 have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107(a) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.7, Part 4, 4.130 (prior to 
November 7, 1996), 4.132 (from November 7, 1996), Diagnostic 
Codes 9405, 9433 (2002).

2.  The criteria for a disability evaluation in excess of 30 
percent for dysthymia disorder for the period from June 19, 
2000 have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107(a) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, Part 4, 4.130 (prior to November 7, 1996), 4.132 
(from November 7, 1996), Diagnostic Codes 9405, 9433 (2002). 

3.  The criteria for a total disability rating based on TDIU 
due to service-connected disabilities have not been met.  38 
U.S.C.A. § 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.18, 4.19 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002) (VCAA).  This legislation provides among other things 
for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 38 C.F.R. 
§ 3.159, promulgated pursuant to the enabling statute.  The 
Board notes that that while this law was enacted during the 
pendency of this appeal, it was considered by the RO as 
reflected in the November 2002 Supplemental Statement of the 
Case.  Thus, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

The Board concludes that discussions in the rating(s), 
statement of the case and other development correspondence 
has informed the appellant of the information and evidence 
needed to substantiate the claim(s); thus, the VA's 
notification requirements have been satisfied.  

As to the duty to assist the claimant, the appellant has not 
identified any relevant treatment (i.e. pertaining to 
treatment of the claimed disability) beyond that for which 
development has already been undertaken.  In other words, the 
claimant has not referenced any unobtained, obtainable, 
evidence that might aid the claim.  

Satisfactory efforts have been made to ensure that all 
relevant evidence has been associated with the claims file; 
there are multiple VA examinations and private treatment 
records in the file.  The veteran has been offered an 
opportunity to submit additional evidence in support of his 
claim.  In short, the Board concludes that the duty to assist 
has been satisfied, as well as the duty to notify the veteran 
of the evidence needed to substantiate his claim.  

The issue on appeal pertains to an increased evaluation and, 
in that context, the duty to assist has not changed and still 
falls squarely on the VA, to include affording hearings, 
obtaining identified evidence, government records, affording 
examinations, where appropriate and etc. where such would be 
helpful, relevant and necessary for a full and fair 
adjudication of his claim.  Satisfactory efforts have been 
made in these regards, and the veteran has been offered an 
opportunity to submit additional evidence in support of the 
claim.  

In the context of an increased rating, the subject of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant", 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), is of 
questionable relevance in light of VA's long-standing duty to 
assist with respect to this type of claim and the VA's 
particular efforts in regards to the veteran's claim versus 
any tacit obligation of the veteran.  Under the circumstances 
of this case, where there has been substantial compliance 
with the VCAA, additional development would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that given the 
completeness of the present record which shows substantial 
compliance with the notice/assistance provisions of the new 
legislation, the Board finds no prejudice to the veteran by 
proceeding with appellate review.  See Bernard. 

In this case, the Board finds that VA has done everything 
reasonably possible to assist the claimant.  Therefore, there 
is no indication that additional relevant records exist that 
have not been obtained.  Accordingly, additional development 
for compliance with the new duty to assist requirements is 
not necessary, and the appellant is not prejudiced by the 
Board's decision not to do so.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

During the pendency of the veteran's appeal, the rating 
criteria for this code section were changed effective 
November 7, 1996.  See, Schedule for Rating Disabilities; 
Mental Disorders, 61 Fed. Reg. 52,695 (1996) (to be codified 
at 38 C.F.R. § 4.130).  When the law or regulations change 
after a claim has been filed but before the appeal process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so.  Therefore, the version of the criteria more favorable to 
the veteran should be applied.  The RO considered the 
veteran's dysthymia disability at issue under both the old 
and new criteria.

Under the former diagnostic criteria, Diagnostic Code 9405 
provided that a 10 percent evaluation was appropriate to 
symptomatology reflective of only mild social and industrial 
impairment.  It also provided that a 30 percent disability 
rating would be assigned where there was a definite 
impairment in the ability to establish and maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite social impairment.  A 50 percent rating 
would be assigned where the ability to establish and maintain 
effective or favorable relationships with people was 
considerably impaired and where, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
was so reduced as to result in considerable industrial 
impairment.  A 70 percent disability evaluation would be 
assigned where the ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired and the psychoneurotic symptoms were of such 
severity and persistence that there is severe impairment of 
the ability to obtain and retain employment.  A 100 percent 
evaluation required that the attitudes of all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; and 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Part 4, Diagnostic Code 9405 (before 
November 7, 1996).  

The new rating criteria provide that a 10 percent rating is 
assigned where there is occupational and social impairment 
due to mild and transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during significant stress or with symptoms controlled by 
continuous medication.  They also provide that a 30 percent 
rating will be assigned where there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), to 
such symptoms such as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment and mild memory loss (such as forgetting 
names, directions, recent events).  A 50 percent rating will 
be assigned where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of long- and short-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing or maintaining effective work and social 
relationships).  A 70 percent evaluation will be assigned 
where there is occupational and social impairment with 
deficiencies in most areas, such as school, work, family 
relations, judgment, thinking, mood, due to such symptoms as:  
suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control such as unprovoked 
irritability with periods of violence; spacial 
disorientation; neglect to personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is to 
be assigned when there is a total occupational and social 
impairment, due to such symptoms such as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130 Part 4, Diagnostic Code 9433 
(after November 7, 1996). 

The Board initially notes a wide divergence between the 
veteran's reported symptomatology as referenced in private 
medical records versus those VA medical records.  

Private treatment records report the veteran with an 
inability to interact with family or friends and record 
diagnoses "with psychotic roots".  See e.g. private 
psychiatric record of March 17, 2000.  A March 1999 private 
report noted the veteran usually got up in the morning and 
walked around the house and returned to his room where he 
remained for a great part of the day because it was extremely 
difficult for him to relate to other people.  Another private 
report noted the veteran's reports of auditory and visual 
hallucinations and that his mental condition was worsening 
every day.  Private examiners report him as unemployable and 
incapable of handling funds.  Global Assessment of 
Functioning (GAF) scores from private examiners ranged from 
45 to 50 over the pertinent period.  

VA examination results from October 1995, reflect good 
attention, fair concentration and memory.  Speech was clear 
and coherent.  He was not hallucinating, was not suicidal or 
homicidal.  He was considered competent, and the assigned GAF 
was 70.

He was afforded another VA examination in June 2000.  The 
veteran reported anger as his primary symptom.  He was not 
delusional and did not refer to any psychotic symptoms.  The 
examiner expressly disputed the presence of any elements to 
sustain the presence of a psychoses and that the level of 
impairment associated with the veteran's emotional condition 
was not as serious as was reported by his private examiners.  
GAF was reported as 60.

The veteran was afforded another VA mental disorders 
examination in October 2002, which that his mood was tense 
and affect constricted.  Concentration and memory were fair.  
Speech was clear and coherent.  He was not suicidal or 
homicidal.  Diagnosis was dysthymia and GAF was continued at 
60.  Based on all documents, records and evaluations, the 
veteran's employability was considered no more than a 
moderately impaired.  

Most significantly, the veteran was afforded an unannounced 
VA Social and Industrial Survey in June 2000.  He was not at 
home when the examiner arrived.  The veteran reported that he 
is totally idle at home, does not watch television or read, 
and does not do any chores around the house.  According to 
his wife, however, he watched television, read and even took 
care of a horse.  According to a neighbor, the veteran was 
observed doing chores around the house, spent his day working 
a farm that he owned and even helped his friends build cement 
structures.  The veteran was also observed building a 
swimming pool at his home.  

On the one hand, the versions and history reported to 
examiners by the veteran present a picture of a recluse who 
essentially is non-productive; whereas, the picture presented 
by the individual who prepared the industrial survey 
demonstrates an individual who is capable of working, who 
does in fact work and who has friends to whom he lends 
assistance.  The picture presented by the veteran, 
particularly to his private examiners, is one of a much more 
severe mental disability.

The Court has determined that the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the veteran.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39- 40 (1994.  

The credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character.  Moreover, the veteran's stake in the 
outcome of this claim affects his credibility.  See 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding does not 
affect the competency of to testify, it may affect the 
credibility of testimony).  

The Board finds no reason to question the credibility of the 
individual who conducted the June 2000 field examination, or, 
for that matter, those individuals who supplied information 
to the examiner and essentially corroborated each other.  
They have nothing to gain in fabricating the facts; however, 
the appellant has everything to lose in admitting that he did 
perform chores around the house, helped neighbors and even 
engaged in construction projects because to do so would 
present a picture of an individual who was not so severely 
impaired.  Moreover, given that the June 2000 industrial 
survey represents the summary of activities over a period of 
time rather than a limited picture, it is considered to more 
accurately reflect his occupational and social capacity than 
what he personally reports as his limitations.  In sum, the 
Board finds the veteran has intentionally exaggerated and 
misrepresented the facts continuously throughout the process 
and is found to lack credibility.  

Thus, given the fact that the private medical opinions 
regarding the severity of the veteran's current psychiatric 
disability are without benefit of the June 2000 Social and 
Industrial survey and are not based on a fully factual 
foundation, the Board finds that those portions of the 
reports lacks credibility, and are, therefore, of little 
probative value as to severity of the condition at issue.  
See Hayes v. Brown, 5 Vet. App. 60, 69; see also Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993) (an opinion based on an 
inaccurate premise has no probative value).

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness."  DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS 32 (4th ed. 1994) (hereinafter DSM-IV).  
The Board notes that competent VA professionals entered GAF 
Scores.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "Court"), in 
Carpenter v. Brown, 8 Vet.App.240 (1995), recognized the 
importance of the GAF score and the interpretations of the 
score.  In light of the embracing of the GAF scale, its 
definition, and the use of DSM IV in Carpenter, the Board 
concludes that the GAF score and the meaning of the score may 
be considered without prejudice to the veteran.  

With regard to the October 1995 VA examination report, a GAF 
score of 70 is reported.  According to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, (DSM 
IV), a GAF of 61-70 reflects some mild symptoms and some 
difficulty in social and occupational functioning, but 
generally indicating the veteran was functioning pretty well 
and had some meaningful interpersonal relationships.  Under 
either the old or new evaluation criteria, no more than a 
mild mental disorder was shown or approximated.  The first 
credible evidence of any worsening of the veteran's mental 
disorder is that reflected in the June 19, 2002 VA 
examination.  Accordingly. for the period between August 1995 
and June 19, 1995, the preponderance of the evidence is 
against any mental condition worse than a mild disorder, and, 
as such, an evaluation in excess of 10 percent is not 
warranted.  

From June 19, 2000, the veteran's GAF is reported as 60 on 
two recent VA examinations.  A GAF score of 51 - 60 is 
defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Ibid.  The assigned score is at the upper extreme of this 
level, and characterization of the disorder as moderate 
encompasses even more severe mental pathology than is 
represented by the veteran's condition.  

The veteran's overall disability picture for the period from 
June 19, 2000 more closely approximates a 30 percent rating 
than the next higher evaluation.  The clinical findings and 
described symptoms in virtually every one of the categories 
are inconsistent with the criteria for higher evaluation 
under the old or new evaluation criteria.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to higher evaluations for the respective 
periods.  Because the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

There is no competent evidence of record which indicates that 
the veteran's mental disorder has caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care.  Thus, there is no basis for consideration of 
an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  There is nothing in the evidence of record to 
indicate that the application of the regular schedular 
standards is impractical in this case.  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996). 

TDIU

In order to establish service connection for a total rating 
based upon individual unemployability due to service-
connected disabilities, there must be an impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations essentially establish objective and subjective 
standards for an award of total rating based on 
unemployability.  When the veteran's schedular rating is less 
than total (for a single or combination of disabilities), a 
total rating may nonetheless be assigned when there are two 
or more disabilities, at least one disability is ratable at 
40 percent or more, and any additional disabilities result in 
a combined rating of 70 percent or more, and the disabled 
person is unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a).  A total disability 
rating may also be assigned on an extra-schedular basis, 
pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in section 4.16(a).

Service connection presently is in effect for dysthymia, 
evaluated as 30 percent disabling, left superficial peroneal 
nerve injury, evaluated as 20 percent disabling, ankylosis of 
the left ankle with surgical residuals, evaluated as 20 
percent disabling and a left ankle scar, evaluated as 10 
percent disabling.

According to the June 2000 Social and Industrial survey, the 
veteran has a high school education, and four years of 
college education.  According to his DD-214, he had training 
as a mechanic.  

Although, some private medical records suggest that the 
veteran is unemployable, for reasons set forth above, such 
conclusions are based on inaccurate symptomatology as 
reported by the veteran and do not reflect the extent of the 
veteran's physical and social capacity as more accurately 
reflected by the June 2000 survey and the more probative VA 
examinations.  At most, the evidence demonstrates that the 
veteran's employability is moderately impaired and the fact 
that he is already receiving a combined 60 percent evaluation 
more than adequately recognizes such level of disability.  
Moreover, the fact that the veteran engages in chores around 
the house, does some farming and even helps his neighbors 
reflects an industrial and occupational capacity that 
actually belies unemployability.  The preponderance of the 
evidence is against a total rating. 

There is no competent evidence of record which indicates that 
the veteran's service connected disabilities have caused 
marked interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
Ortiz v. Principi, 274 F.3d 1361 (2001) (the benefit of the 
doubt rule applies only when the positive and negative 
evidence renders a decision "too close to call"). 




ORDER

Entitlement to increased evaluation for dysthymic disorder 
for the period from August 7, 1995 to June 19, 2000 is 
denied. 

Entitlement to increased evaluation for dysthymic disorder 
for the period from June 19, 2000 is denied.

Entitlement to a total disability evaluation based on service 
connected disabilities is denied.


REMAND

The RO denied entitlement to an annual clothing allowance in 
November 2001.  The veteran submitted a notice of 
disagreement that same month and a Statement of the Case 
(SOC), limited to that particular claim, was issued in 
February 2002.  The veteran submitted a timely substantive 
appeal on which he referenced the particular SOC and 
indicated a desire for a personal hearing before a travel 
section of the Board as to this particular issue.  However, a 
hearing was not scheduled as to the claim for clothing 
allowance.  Accordingly, the matter is Remanded to afford due 
process and for the following development:

The RO should schedule a hearing before a 
travel section of the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

